  Case 18-35437         Doc 34     Filed 08/14/19 Entered 08/14/19 15:41:44            Desc Main
                                     Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                                 )       In Chapter 7
                                                        )       Case No. 18 B 35437
 STEVEN D. ZARLING,                                     )       Honorable LaShonda A. Hunt
                                                        )
                    Debtor.                             )

REPLY IN SUPPORT OF OBJECTION TO DEBTOR’S ASSERTION OF EXEMPTION

          Richard Mason (the “Trustee”), not individually but as Chapter 7 Trustee of the Estate of

Steven D. Zarling (the “Debtor”), by and through his attorneys, Robert R. Benjamin, Beverly A.

Berneman and Anthony J. D’Agostino of GOLAN CHRISTIE TAGLIA LLP, respectfully submits

the following reply in support of his Objection to Debtor’s Exemption (the “Exemption Objection”)

pursuant to Rule 4003(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”):

          1.     Bankruptcy Rule 4003(b) states that “a party in interest may file an objection to the

list of property claimed as exempt only within 30 days after the meeting of creditors held under

§341(a) is concluded or within 30 days after any amendment to the list or supplemental schedules

is filed, whichever is later.” Fed. R. Bankr. P. 4003(b) (emphasis added).

          2.     Debtor appeared at his initial Section 341 Meeting of Creditors (the “341 Meeting”)

on January 29, 2019. Debtor then filed amended bankruptcy schedules on February 6, 2019

disclosing a February 2018 workers’ compensation settlement in the amount of $39,810.82 (the

“Settlement Funds”). [Dkt. No. 12.] That same day, Debtor also filed an Amended Statement of

Financial Affairs and disclosed that the Settlement Funds were transferred to George Zarling,

Debtor’s brother, in February 2018. [Dkt. No. 13.]
  Case 18-35437          Doc 34   Filed 08/14/19 Entered 08/14/19 15:41:44               Desc Main
                                    Document     Page 2 of 3


        3.      Following Debtor’s disclosure of a previously unscheduled asset and its transfer,

Debtor’s 341 Meeting was continued from time to time to permit further study by the Trustee

pursuant to Bankruptcy Rule 2003(e). [Dkt. Nos. 11, 16, 18, 27, 33.]

        4.      On June 17, 2019, Trustee filed his Exemption Objection, prior to the conclusion

of Debtor’s 341 Meeting. In re DiGregorio, 187 B.R. 273, 276 (Bankr. N.D. Ill. 1995) (A meeting

of creditors is never concluded until either the trustee declares it to be concluded or the court orders

so.); [Dkt. No. 24.]

        5.      On August 6, 2019, the Trustee filed his Statement Adjourning the 341 Meeting.

[Dkt. No. 33.] Therefore, Trustee’s Exemption Objection was timely pursuant to Bankruptcy Rule

4003(b).

        6.      Debtor does not dispute that the transfer of the Settlement Funds to his brother

altered the potentially exempt nature of the funds as they were no longer for Debtor to hold and

use “for the support of the Debtor and his family.” In re Lantz, 451 B.R. 843, 846 (Bankr. N.D.

Ill. 2011), quoting Auto Owners Ins. v. Berkshire, 225 Ill. App. 3d 695, 698 (2d Dist. 1992).

Therefore, the funds have lost their exempt status.

        7.      Equally relevant to this analysis is that the Settlement Funds, by virtue of Debtor’s

pre-filing transfer, were no longer an asset of the bankruptcy estate and subject to a claim of

exemption. The question becomes whether that transfer is voidable by the Trustee. Debtor does

not dispute that the transfer of the Settlement Funds occurred between ninety (90) days and one

(1) year before the date of the filing of the Petition and was made to an “insider” as defined by 11

U.S.C. § 101(31)(A)(i); 11 U.S.C. § 547(b)(4)(B). Debtor’s transfer of the Settlement Funds was

an avoidable transfer.




                                                   2
  Case 18-35437      Doc 34     Filed 08/14/19 Entered 08/14/19 15:41:44            Desc Main
                                  Document     Page 3 of 3


       WHEREFORE, Richard Mason, not individually but as Chapter 7 Trustee of the Estate of

Steven D. Zarling, requests that Debtor’s claimed exemption be disallowed and for such further

relief as this Honorable Court deems just and proper.

Dated: August 14, 2019                              RICHARD MASON,

                                                    By: /s/ Anthony J. D’Agostino
                                                            One of his attorneys
Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC # 6189418)
Anthony J. D’Agostino (ARDC # 6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Trustee
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
baberneman@gct.law
ajdagostino@gct.law




                                                3
